Bell, J.
—We are of opinion that there is no error in the judgment. The three suits were properly consolidated. *437The charge of the court is not complained of, nor do we perceive that it was liable to any objection. The case depended entirely upon the facts; and the most that can be said in behalf of the appellant is, that there was some conflict in the testimony. We think, however, that the verdict is well sustained by the evidence. We will waive any extended notice of the evidence, as it would be unprofitable to recite the facts in this opinion, there being no questions of law to discuss.
The judgment of the court below is
Affirmed.